On September 20, 2005, the defendant was sentenced to the following: Count I: Thirty (30) years in the Montana State Prison, for the offense of Aggravated Burglary, a felony; and Count II: Twenty (20) years in the Montana State Prison, for the offense of Assault with a Weapon, a felony. Counts I and II shall run consecutively.
On February 12,2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was represented by Allison Howard.
Before hearing the application, Eric Olson advised by the Sentence Review Division that he recently spoke with the defendant and the defendant indicated that he wished to continue his sentence review hearing due to the fact that the defendant is still in the process of gathering additional information to present to the Sentence Review Division and is not properly prepared. Mr. Olson informed the Division that he was prepared to represent the defendant. However, in the interest of his client’s wishes, he also agrees that a continuance is necessary.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available sentence review hearing date in May 2009.
Done in open Court this 12th day of February, 2009.
DATED this 27th day of February, 2009.
*2Alt. Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Alt. Member, Hon. Kurt Krueger.